                                                               United States Bankruptcy Court
                                                                     Northern District of Alabama
 In re      MDM Holdings, Inc.                                                                            Case No.   19-82531
                                                                                  Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for MDM Holdings, Inc. in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 September 4, 2019                                                    /s/ Tazewell T. Shepard
 Date                                                                 Tazewell T. Shepard ASB-4962-S68T
                                                                      Signature of Attorney or Litigant
                                                                      Counsel for MDM Holdings, Inc.
                                                                      Sparkman, Shepard & Morris, P.C.
                                                                      303 Williams Avenue, Suite 1411
                                                                      Huntsville, AL 35801
                                                                      256-512-9924 Fax:256-512-9837
                                                                      taze@ssmattorneys.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy


         Case 19-82531-CRJ11                            Doc 33        Filed 09/04/19 Entered 09/04/19 15:46:35              Desc Main
                                                                     Document     Page 1 of 1
